DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,243,554. This is a statutory double patenting rejection.
Regarding claim 1, see Table below.
Claim 1 of application 17/666124
Claim 1 of US  11,243,554
1. A temperature trim architecture for an integrated circuit (IC), the architecture comprising: a string of primary latch circuits configured to pass a set of preprogrammed trim codes to an output of the string, the set of preprogrammed trim codes based on a first token received at each of the primary latch circuits of the string; a multiplexer coupled to the output of the string, the multiplexer configured to receive a temperature measurement and to pass at least two temperature trim codes of the set of preprogrammed trim codes to an output of the multiplexer; and an interpolator configured to receive the at least two temperature trim codes and to interpolate a first output trim code based on the temperature measurement and the at least two trim codes.
1. A temperature trim architecture for an integrated circuit (IC), the architecture comprising: a string of primary latch circuits configured to pass a set of preprogrammed trim codes to an output of the string, the set of preprogrammed trim codes based on a first token received at each of the primary latch circuits of the string; a multiplexer coupled to the output of the string, the multiplexer configured to receive a temperature measurement and to pass at least two temperature trim codes of the set of preprogrammed trim codes to an output of the multiplexer; and an interpolator configured to receive the at least two temperature trim codes and to interpolate a first output trim code based on the temperature measurement and the at least two trim codes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842